Chief Justice Mercur
delivered the opinion of the court, March 12th 1883.
The testator directed his executors to sell his whole residuary estate, and to pay the proceeds to the trustee named. The latter was directed “to invest or put at interest” all moneys thus received and to change and reinvest the same from time to time. The testator gave to his granddaughter, the appellee, the annual interest on the whole sum thus placed *450at interest, and directed tlie same to be paid to her by his trustee. There is no devise of the interest to the trustee nor direction to him to capitalize it. It is true the interest is not to be paid over to her until she arrives at the age of twenty one years ; but it vested in her as it accrued. In the meantime the trustee was not to consolidate it with the original fund but to take care of it for her until the time of payment arrived. There was no devise of the interest to any other person. Nothing less than a clear expression of the testator’s will, would take from his granddaughter the interest thus devised to her and pass it over to more distant and collateral heirs. She is not only in the direct line of descent: but is the principal object of the testator’s bounty.
We discover no such ambiguity in the language of the will, as to thwart the manifest intent of the testator, to give the whole interest to the appellee.
Decree affirmed and appeal dismissed at the costs of the appellant.